Kassal, J.
(concurring). Under the circumstances of this case, I find that the fourth cause of action does state a cognizable claim for relief as against the accountants (see, Credit Alliance Corp. v Andersen & Co., 101 AD2d 231; European Am. Bank & Trust Co. v Strauhs & Kaye, 102 AD2d 776).
The fourth cause of action of the complaint alleges that the public accountants, defendant Seidman & Seidman, knew, when they prepared and issued their financial report, that the defendant Turnkey would seek a loan from a bank, relying upon such statements as certified by their accountants. On this basis, the accountants, in performing the audit and rendering a report based thereon, had a duty to exercise due care which extended to potential lenders. These allegations sufficiently set forth a cause of action.